Citation Nr: 0819672	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  Service records show that the veteran served 
in the Republic of Vietnam from July 1968 to July 1969 and 
was awarded a Vietnam Service Medal and a Vietnam Campaign 
Medal.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to service 
connection for PTSD and hearing loss.  The veteran was 
notified of this decision in October 2005.  

The Board notes that the veteran only perfected an appeal 
with respect to the denial of entitlement to service 
connection for PTSD.  As such, the issue of entitlement to 
service connection for hearing loss is not before the Board 
for appellate consideration.  See 38 C.F.R. § 20.200.  
  
The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed post-traumatic stress 
disorder as a result of traumatic events experienced during 
his service in Vietnam.  He credibly testified before the 
Board that he was under mortar attack by the enemy on several 
occasions and has symptoms associated with PTSD as a 
consequence.  Unfortunately, the veteran did not provide 
corroborating evidence as to his in-service stressors.

Service personnel records show that the veteran served in 
Vietnam from July 1968 to July 1969.  He was awarded a 
Vietnam Service Medal and a Vietnam Campaign Medal, neither 
of which signify combat with the enemy.  The veteran was 
assigned to the HHC 815th Engineer Battalion, 18th Brigade 
while in Vietnam, and he has reported experiencing two 
stressor events in detail.  

In the veteran's PTSD questionnaire received in August 2005, 
he reported that while hospitalized in the 71st Evacuation 
Hospital in Pleiku, Vietnam, in May or June 1969, the 
hospital came under mortar attack.  He stated that during the 
mortar attack, he was told to take cover under his bed but he 
was unable to move and no one helped him move under the bed.  
At the hearing before the Board in August 2007, the veteran 
reported that in June 1969, his base camp in Pleiku came 
under attack and an  enemy soldier was killed in the attack.  

The veteran participates in treatment at a VA medical 
facility in Biloxi.  His current treatment records include a 
diagnosis of post-traumatic stress disorder.  The diagnosis 
appears to be based on the veteran's uncorroborated stressor 
of being under enemy attack.    

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

Review of the record reveals that the RO has made no attempts 
to obtain credible supporting evidence of the claimed 
stressors by contacting the United States Army and Joint 
Services Records Research Center (JSRRC).  Because the 
veteran has provided sufficient information to allow for a 
search of military records to corroborate the alleged periods 
of being under attack, the Board finds that VA's duty to 
assist this veteran includes seeking corroboration of the in-
service stressors.  As such, this matter must be remanded 
pursuant to 38 C.F.R. § 3.159(c)(2).  Additionally, if any of 
the stressor events identified by the veteran are 
corroborated, the Board finds that the veteran should be 
afforded a VA examination to determine whether the currently 
diagnosed PTSD is due to the verified events.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of a psychiatric disorder 
from the VA medical center in Biloxi 
dated from March 2006 to present.  

2.  Prepare a summary of the veteran's 
claimed stressors.  This summary, copies 
of the veteran's DD Form 214, a copy of 
this remand, and all associated documents 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, for 
verification of stressors.  

In particular, the JSRRC should be asked 
to provide any information which might 
corroborate the veteran's statements that 
while hospitalized in the 71st Evacuation 
Hospital in Pleiku, Vietnam, in May or 
June 1969, the hospital came under mortar 
attack, and in June 1969, his base camp 
in Pleiku came under attack.  

If the agency is unable to provide 
information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

3.  If any of the stressor events are 
verified, arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims folder must be 
provided to the examiner for review in 
connection with the examination and the 
examiner should be advised of the 
stressors which are corroborated. 

The examiner should perform necessary 
testing and render all appropriate 
diagnoses.  If the examiner believes that 
PTSD is an appropriate diagnosis, the 
examiner must indicate whether the 
diagnosis conforms to DSM-IV and specify 
the stressors responsible.  For each 
diagnosis rendered, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the psychiatric disorder was incurred in 
or as a consequence of military service.  
The examiner should provide a complete 
rationale for each opinion rendered.  

4.  When the development requested has 
been completed, reviewed the claim on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



